      Case 1:20-cv-01132-CG-GJF Document 30 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD LOPEZ, as personal representative of
the ESTATE OF JAMES YELLOWMAN,

              Plaintiff,

v.                                                           No. CV 20-1132 CG/GJF

LIFE CARE CENTERS OF AMERICA, INC., et al.,

              Defendants.

                                 ORDER OF REMAND

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 29),

enters this Order remanding this case for the reasons given therein. This case is

therefore REMANDED to the First Judicial District Court, County of Santa Fe, State of

New Mexico.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
